Thomas, J.
Ellis, the plaintiff in error, who prosecutes this writ, has no ground of complaint. The service upon him was sufficient to warrant a judgment upon his default. He had also his remedy by appeal, and, therefore, for him error will not lie. Monk v. Guild, 3 Met. 372. It is a familiar principle of the common law, that a party cannot assign for *499error, what was not to his disadvantage, much less what was to his benefit. Shirley v. Lunenburgh, 11 Mass. 379 ; Whiting v. Cochran, 9 Mass. 532; Hemmenway v. Hickes, 4 Pick. 497.
Nason, the other plaintiff in error, is made a party without his consent. If he has cause of complaint, he makes none. On the other hand, he waives all error, and consents to become nonsuit. Were this not so, yet, as upon the reversal of a judgment, on a writ of error, the court may enter the same judgment which the court below might have rendered, it may enter judgment against Ellis. Nason, therefore, is the only person who could avail himself of the error, and he is content.

Plaintiffs take nothing by their writ.